DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are considered vague and indefinite for the following reasons:
(a)  Claim 1 sets forth that the “individual tilts the body parallel to the line” on line 6.  It is unclear how it is possible to tilt the device (understood to mean raising one end higher that the other) while remaining parallel to the line.  It appears that tilting the device would make the device extend at an angle with respect to the original line.
(b)  The dependent claims not specifically mentioned are rejected as being dependent upon a rejected base claim since they inherently contain the same deficiencies therein.


Notes Regarding Claims and Rejections Below
Claims 1-8 are drawn to the subcombination of the device and not the combination of the device and plurality of containers.  The first and second containers are not positively recited in the claims.  The first and second containers are not introduced in the claims as components of the claimed “beverage drinking device”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straub (U.S. 4,940,137).  Straub teaches a beverage drinking device 10 (figure 1) comprising a body (comprised of multiple units 12 or 30) that supports a plurality of containers 14 (containers not part of claimed invention) all arranged in a single line with each other (3 containers are arranged in a single line, as shown in figure 2; device is capable of being used with fewer containers, such as 3 containers in a line) wherein a dispensing surface of  first one of the containers is in a first plane and a dispensing surface of a second one of the containers is in a second different plane (when held in a tilted orientation) establishing a cascading flow path in a direction parallel to the line for liquid to flow from the first one of the .

Regarding claim 2, a handle 56 extending from the body near at least one of the containers (figure 5).

Regarding claim 3, the body 12 (multiple elements 12, as shown in figures 1 and 5) comprises a plurality of apertures (central opening of 12 or 30, as shown in figure 4) configured to receive and support the plurality of containers 14.

Regarding claim 4, the body (multiple units 12, as shown in figures 1 and 5) comprises a plurality of units 12, each of the units includes at least one of the apertures (each unit 12 or 30 has a central opening, shown in figure 4).

Regarding claim 5, the plurality of units 12 are selectively connected together or separated from each other via connections at 38, 40, 52.

Regarding claim 6, the body comprises a plurality of units (multiple units 12, 30) at least one of the units 30 includes at least one attachment member 52, at least one other of the units 30 includes at least one groove 38, 40 configured to receive the at least one attachment member for connecting the at least one of the units to the at least one other of the units (figure 5), and the at least one groove or the at least one attachment member includes a feature that situates a top surface of the one of the units in a first plane and a top surface of the one other of the units in a second, different plane (due to sliding 

Regarding claim 7, the body (comprised of multiple units 12) is a single-piece structure (figure 2) including all of the plurality of apertures (through elements 12).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (U.S. 6,520,366).  Regarding claim 1, Bradley et al. teaches a beverage drinking device 11 (figure 11) comprising a body (comprised of multiple units 10) that supports a plurality of containers 2, 3 all arranged in a single line with each other (containers 2 and 3 form a single line with each other), wherein a dispensing surface of a first one of the container is in a first plane and dispensing surface of a second one of the containers is in a second different plane (when tilted) establishing a cascading flow path in a direction parallel to the line for a liquid to flow from the first one of the containers flows into the adjacent, second one of the containers while an individual tilts the body parallel to the line and consumes liquid from the second one of the containers.

Regarding claim 8, the body (multiple units 10) and the plurality of containers 2, 3 are integrally formed as a single-piece structure (figure 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, 15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (U.S. 6,520,366) in view of Wood (U.S. 3,104,788).  Regarding claim 9, Straub teaches a cup holder system (figure 1), comprising a first cup holder unit (lower unit) including a handle 6, a second cup holder unit (upper unit) adjacent the first cup holder unit (figure 1), wherein a top surface of the first cup holder unit is at least partially in a first plane (a lower plane; figure 3) and a top surface of the second cup holder unit is at least partially in a second plane (an upper plane; figure 3) that is different than the first plane, a first cup (disclosed in col. 5 lines 2-4) supported by the first cup holder unit within 2 and a second cup (col. 5 lines 2-4) supported by the second cup holder unit within 2, wherein a cascading flow path for a liquid to flow from the second cup into the first cup is defined upon tilting and the correct angle.
Bradley et al.  discloses the claimed invention except for the dispensing surface of the second cup including a rim that abuts or overhangs a rim of the dispensing surface of the first cup.  Bradley et al. does teach an orientation wherein one holder unit abuts and overhangs another holder unit (see figure 5).  Wood teaches that it is known to provide cups within a holder unit wherein the dispensing surface of the second cup includes a rim that abuts or overhangs a rim of the dispensing surface of the first cup (see figure 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Bradley et al. with the dispensing surface of the second cup including a rim that abuts or overhangs a rim of a dispensing surface of the first cup, as 

Regarding claim 14, the first cup holder unit includes a first attachment portion 6 situated for the handle member to be used in a right-handed configuration, the first cup holder unit includes a second attachment portion situated for the handle member to be used in a left-handed configuration (user can also grasp any of the portions 2, 3 or 4), and each of the first and second attachment portions are configured to respectively engage an attachment portion of the second cup holder unit (they are capable of being a nested configuration with the second cup holder unit).

Regarding claim 15, a third cup holder unit (see figure 11) adjacent to the second cup holder unit and wherein a top surface of the third cup holder unit is at least partially in a third plane that is different than the first plane and the second plane.

Regarding claim 20, the first and second cup holder units include cooperating attachment features 6 that allow the cup holder units to be selectively connected together, the attachment features defining a relative orientation of the first and second cup holder units that places the top surfaces in the first and second planes, respectively, and aligns the first and second cup holder units in a single line (figure 5, see also figures 8 and 9).

Regarding claim 21, Bradley et al. teaches a beverage drinking device 11 comprising a plurality of beverage containers 2, 3, and a single-piece structure (each element 11 is a single piece; multiple element 11 secure together to form a single piece) supporting all of the beverage containers in a single line (figure 11, containers 2 and 3 form a single line) defining a cascading flow path for a liquid to flow 
Bradley et al.  discloses the claimed invention except for the dispensing surface of the second cup including a rim that abuts or overhangs a rim of the dispensing surface of the first cup.  Bradley et al. does teach an orientation wherein one holder unit abuts and overhangs another holder unit (see figure 5).  Wood teaches that it is known to provide cups within a holder unit wherein the dispensing surface of the second cup includes a rim that abuts or overhangs a rim of the dispensing surface of the first cup (see figure 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Bradley et al. with the dispensing surface of the second cup including a rim that abuts or overhangs a rim of a dispensing surface of the first cup, as taught by Wood, in order to compactly hold multiple containers and provide stability of the containers within the holder units by allowing stabilization from adjacent containers.

Regarding claim 22, the embodiment in figures 8 and 9 teaches the plurality of beverage containers are selectively separable from the single-piece structure.

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. Applicant argues that Straub does not teach the beverage containers aligned in a single line.  The examiner disagrees with this position.  Straub may be assembled with a single line of three containers instead of two lines of three containers (for example, when the user has consumed and removed three of the beverages and containers).  The single line of three containers would have all the containers in a single line.
Applicant argues that Bradley et al. does not teach the containers aligned in a single line.  The examiner disagrees with this position.  Bradley et al. teaches multiple embodiments which may be .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736